IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MATTHEW TRAVIS HOUSTON,                                   No. 84887
                                 Appellant,
                             vs.
                 MANDALAY BAY CORP, D/B/A                                        FILE
                 MANDALAY BAY RESORT & CASINO,
                                 Res • ondent.                                   JUL 08 2022
                                                                              EUZABETH A. BROWN
                                                                            CLERK,,FyPREME COURT
                                                                            BY     •Y
                                                                                 DEPUTY CLERK
                                       ORDER DISMISSING APPEAL

                              This is a pro se appeal. Eighth Judicial District Court, Clark
                County; James Crockett, Judge.
                              Appellant states in his notice of appeal that he appeals from
                decisions of the district court from April 4, 2022, and April 25, 2022, as well
                as an order issued May 10, 2022. However, it does not appear that any
                orders were entered in the underlying district court case (A-17-758861-C)
                on April 4, 2022, April 25, 2022, or May 10, 2022. To the extent appellant
                appeals from the April 14, 2022, post-judgment order granting a motion to
                intervene, it does not appear that any statute or court rule allows an appeal
                from such an order. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343,
                345, 301 P.3d 850, 851 (2013) (this court "may only consider appeals
                authorized by statute or court rule"). Accordingly, it appears that this court
                lacks jurisdiction, and
                              ORDERS this appeal DISMISSED.


                                                                    , J.
                                          Hardesty

                                           , J.
                Stiglich                                    Herndon
SUPREME COURT
     OF
   NEVADA

10)   1947A
                                                                                        e9?-,2 Ai 2.3
                cc:   Hon. James Crockett, District Judge
                      Matthew Travis Houston
                      Bernstein & Poisson
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(